Citation Nr: 0106517	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  00-05 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 1991).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran had active service from October 1966 to June 
1969.  The veteran died in May 1999.  The appellant is the 
widowed spouse of the veteran.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a July 1999 rating decision of 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO)


REMAND

The veteran died on May [redacted], 1999. His body was found in a 
burned-out car. On autopsy, it was noted that he had an 
enlarged heart with coronary artery narrowing, consistent 
with hypertensive and atherosclerotic heart disease. His 
liver was enlarged, with fatty and scarred changes, 
consistent with acute and chronic alcohol abuse. The negative 
postmortem alcohol level was consistent with alcohol 
withdrawal syndrome as a cause of death. The official cause 
of death was "undetermined."

In the appellant's substantive appeal of February 2000, she 
provides several theories as to how her husband's death may 
be related to his service connected disabilities.  In 
evaluating this case as a whole, the Board must note that 
recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  

The RO has obtained records following the veteran's 
relocation to Wyoming from Big Horn County Counseling in 
Lovell, Wyoming.  However, it does not appear that the RO has 
obtained records from the VA Medical Center (VAMC) in Loma 
Linda, California.  These records were cited by the appellant 
in her February 2000 substantive appeal.  Under the new 
criteria, to be codified at 38 U.S.C.A. § 5103A(b)(3), the 
efforts to obtain Federal records "shall continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile". 

Regarding the appellant's theories as to how her husband's 
death may be related to his service connected disabilities, 
under the basic statutory and regulatory provisions governing 
the benefit at issue, to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  For a service-connected disability to be the cause of 
death, it must singularly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2000).  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c).  38 C.F.R. § 3.312(c)(4) states:

There are primary causes of death which 
by their very nature are so overwhelming 
that eventual death can be anticipated 
irrespective of coexisting conditions, 
but, even in such cases, there is for 
consideration whether there may be a 
reasonable basis for holding that a 
service-connected condition was of such 
severity as to have a material influence 
in accelerating death.  In this 
situation, however, it would not 
generally be reasonable to hold that a 
service-connected condition accelerated 
death unless such condition affected a 
vital organ and was of itself of a 
progressive or debilitating nature. 

In Lathan v. Brown, 7 Vet. App. 359 (1995), the Court held 
that a remand of that case was necessary for VA to obtain a 
medical opinion which would enable it to give careful 
consideration, as required by 38 C.F.R. § 3.312(c), to the 
issue of any contribution of the veteran's service-connected 
disability to his death.  Lathan, 7 Vet. App. at 367 
(citations omitted).  The Court stated, in pertinent part:

In ordering a medical opinion, VA should 
consider the feasibility of requesting 
that the physician express in percentage 
terms the probability that the veteran's 
service-connected disability caused or 
contributed to death.

Id.

In this case, the veteran was not service connected for 
cardiomegaly, atherosclerotic cardiovascular disease, 
diabetes mellitus, hypertension, or liver fibrosis.  
Nevertheless, the appellant has contended that these 
disabilities were caused by the veteran's service connected 
Post Traumatic Stress Disorder (PTSD).  It is further 
contended that these disabilities caused the veteran's death.  
Under the Veterans Claims Assistance Act, the VA shall treat 
an examination or opinion as being necessary to make a 
decision on a claim when the record contains competent 
evidence that the veteran has (or had) a current disability, 
or persistent or recurrent symptoms of disability, and the 
record indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service (or, in this case, a service connected disability), 
but does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim. 

In light of the Veterans Claims Assistance Act, the Court's 
decision in Lathan, and the recent decision of the United 
States Court of Appeals for the Federal Circuit in Allen v. 
Principi, No. 99-7199, slip op. at 28-29, (Fed. Cir. February 
2, 2001), the Board believes that a medical opinion is 
required.  Consequently, in light of the foregoing, the Board 
finds that further development, as specified below, is 
warranted.  Accordingly, the case is REMANDED for the 
following development:

1.  The RO should request the appellant 
to identify the names, addresses, and 
approximate dates of treatment, if any, 
for all health care providers who may 
possess additional records pertinent to 
her claims.  Any additional argument or 
statements the appellant wishes to submit 
may also be submitted at this time.  The 
examiner cited below will review these 
statements.  The RO should obtain 
treatment records from all sources 
identified that are not already of 
record.  The RO is specifically asked to 
contact the VAMC in Loma Linda, 
California for all records in their 
possession regarding treatment of the 
veteran before his relocation to Wyoming.

2.  Following the above, the RO should 
arrange for a VA physician to review the 
claims folder or the pertinent medical 
records contained therein, including a 
copy of this remand, and any records or 
statements that have been recently 
received from the appellant.  The 
physician is requested to render an 
opinion concerning the following: 

(a) Is it as least as likely as not that 
the veteran had cardiomegaly, 
atherosclerotic cardiovascular disease, 
diabetes mellitus, hypertension, or liver 
fibrosis caused by his service connected 
PTSD, medication used to treat PTSD, or 
alcoholism associated with PTSD?

(b) Did PTSD or any disability associated 
with PTSD or medication used to treat 
PTSD contribute to the cause of the 
veteran's death?  Specific reference 
should be made to the May 1999 autopsy 
report.

(c) To what extent, if any, did the PTSD 
(or any disability associated with PTSD 
or medication used to treat PTSD) have a 
material influence in accelerating death?  
If feasible, the physician should express 
in percentage terms the probability that 
the veteran's PTSD (or any disability 
associated with PTSD) caused or 
contributed to death.

3.  After the development requested has been 
completed, the RO should review the 
examination report to ensure that it is 
complete compliance with the directives of 
this REMAND.  If the report is deficient in 
any manner, the RO must implement corrective 
procedures at once.

4.  Thereafter, the RO should 
readjudicate the claim for service 
connection for the cause of the veteran's 
death with specific reference to 
38 C.F.R. § 3.312(c) (2000).  The RO must 
review the claims file and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
Court decisions that are subsequently 
issued also should be considered.  
 
If the benefits sought on appeal remain denied, the appellant 
and her representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




